This is an original action filed in this court by petitioner to review an award of the. State Industrial Commission, made and entered on the 14th day of August, 1930, in favor of respondent, C.A. Pierson, wherein the said C.A. Pierson was awarded compensation for temporary total disability for 37 1/2 weeks for the permanent loss of the use of respondent's foot.
Petitioner in its brief says, "The only question in this case is whether or not there is any competent evidence in the record to support the order of the Commission that claimant (respondent herein) suffered a 25 per cent. permanent loss of the use of his left foot." This, being a question of fact, was presented to the Commission. If there is competent evidence supporting the judgment and award of the Commission, the same will not be disturbed by this court on review.
Expert witnesses testified that the claimant's left leg or foot was one-half inch shorter than the right. The record discloses that claimant's left leg was broken about one-half way between the knee and ankle. Claimant testified that he had sustained a 50 per cent. partial permanent disability of the use of that foot. This testimony was not objected to on the ground that the witness was incompetent to testify, nor was it objected to upon any other ground.
The two doctors who examined and treated claimant testified that, in their opinion, claimant would not have any permanent loss of the use of the foot as a result of the injury. They were of the opinion, however, that the claimant did suffer pain and would continue to do so for some period of time.
Dr. Cornell, who examined claimant, testified that there was some overriding, but the overriding was no more than would be expected in that kind of fracture. Claimant testified that his foot was not one-half as good as it was before the accident. The condition of claimant was exhibited to the Commission, and from the testimony of the claimant that he had a loss of 50 per cent. *Page 85 
of the use of the left foot, which testimony was not objected to, and also from the testimony of the expert witnesses that this injury caused the leg to be one-half inch shorter than the other, the Commission had a right to draw its own conclusions as to the permanent disability, and having found that claimant sustained a 25 per cent. permanent partial disability to the left foot, the same is supported by competent evidence, and, under the well-recognized rule of this court, will not be disturbed by this court on review.
Judgment and award of the Industrial Commission is affirmed.
LESTER, C. J., and RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur.
Note. — See under (1) 28 Rawle C. L. p. 828; R. C. L. Perm. Supp. p. 6254; R. C. L. Continuing Perm. Supp. p. 1211.